DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a first penis support cover” and “a second penis support cover”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is rejected because it recites the limitation “VELCRO tape” in line 2. The term “VELCRO®” is indefinite because a trademark or trade name identifies a source of goods, it does not identify or describe the goods associated with the trademark or trade name. See MPEP 2173.05(u).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 13, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. F. Rayne (1,477,187) in view of Sullivan (2012/0031582).
Regarding claim 1, Rayne teaches a functional underwear support, comprising:
a waist band (Fig 1, member 1);
a U-shaped scrotum pocket (Fig 4 annotated below);

    PNG
    media_image1.png
    221
    200
    media_image1.png
    Greyscale

scrotum pocket connection bands connecting the waist band and the scrotum pocket vertically (Fig 1, members 3);
a first penis support cover connected to each of the scrotum pocket connection bands (Figs 1 and 5, member 5);
a second penis support cover connected to the scrotum pocket, wherein one side of the second penis support cover is fixedly attached on one side to the scrotum pocket (Figs 1 and 3, member 13); and
a rechargeable motor fan unit provided to one side of the scrotum pocket.
Sullivan teaches a garment having a rechargeable motor fan unit which is capable to place one side of a scrotum pocket (Fig 1, member 100, para 0016).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add a rechargeable motor fan unit of Sullivan into Rayne garment in order to provide cooling to the specific area without public embarrassment.
Regarding claim 2, the combine garment Rayne-Sullivan teaches all of the limitation of claim in 2 and Rayne further teaches a band (Fig 5, member 16) or a pocket (Fig 1, member 13) which is capable to hold the rechargeable motor fan unit.
Regarding claim 3, the combine garment Rayne-Sullivan teaches all of the limitations of claim 3 and Sullivan further teaches the rechargeable motor fan unit includes a battery, a DC motor, a blowing fan, a charging terminal, an air absorption hole, and a blowing hole (para 0016).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use a battery, a DC motor, a blowing fan, a charging terminal, an air absorption hole, and a blowing hole, as taught by Sullivan, in the combine garment Rayne-Sullivan in order to provide cooling to the specific area without public embarrassment.
Regarding claim 4, the combine garment Rayne-Sullivan teaches all of the limitations of claim 4 and Sullivan further teaches the functional underwear support includes a motor fan unit, a rechargeable battery, and a power cable (pare 0016).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use a motor fan unit, a rechargeable battery, and a power cable, as taught by Sullivan, in the combine garment Rayne-Sullivan in order to provide cooling to the specific area without public embarrassment.
Regarding claim 11, the combine garment Rayne-Sullivan teaches all of the limitations of claim 11 and Sullivan further teaches an external air absorption tube is detachably provided to an air absorption hole (Fig 3, member 140) of the rechargeable motor fan unit or the motor fan unit.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add an external air absorption tube is detachably provided to an air absorption hole (Fig 3, member 140) of the rechargeable motor fan unit or the motor fan unit, as taught by Sullivan, in order to provide cooling to the specific area 'without public embarrassment.
Regarding claim 13, the combine garment Rayne-Sullivan teaches all of the limitations of claim 13 and Sullivan further teaches the rechargeable motor fan unit or the motor fan unit is provided to one side of a scrotum protection cup (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to set the motor fan unit is provided to one side of a scrotum protection cup, as taught by Sullivan, in order to provide cooling to the specific area without public embarrassment.
Regarding claim 15, the combine garment Rayne-Sullivan teaches all of the limitations of claim 15 and Sullivan further teaches a connector for a DC battery or AC power is provided to one end side of the power cable, and a power on/off switch is provided to one side of the power cable (Fig 3, para 0016).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to set a connector for a DC battery or AC power is provided to one end side of the power cable, and a power on/off switch is provided to one side of the power cable, as taught by Sullivan, in order to provide cooling to the specific area without public embarrassment.
Regarding claim 18, the combine garment Rayne-Sullivan discloses the second penis support cover is detachably affixed to the scrotum pocket with velcro tape, snap button (Rayne, members 14, col. 1, lines 86-87), or button.
Regarding claim 20, the combine garment Rayne-Sullivan discloses the scrotum pocket connection bands comprise a stretchable fabric (Rayne, col 1, line 33-44).

Claims 5-6, 8-10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. F. Rayne (1,477,187) and Sullivan (2012/0031582) as applied to claim 1 above, and further in view of Clemente (2016/0327290).
Regarding claims 5-6 and 12, the combine garment Rayne-Sullivan teaches all of the limitations of claims 5-6 and 12 except a ventilation tube is detachably provided to the scrotum pocket.
Clemente teaches an air distribution system having a ventilation tube which is capable of detachably provided to the scrotum pocket (Fig 1, member 32).
It would have been obvious to one of ordinary skill in the art before the effective tilling date of the claim invention to add the ventilation tube of Clemente into the fan system of Rayne, in order to keep the fan out side of the scrotum pocket, therefore provide more comfort to a user.
Regarding claims 8-9, the combine garment Rayne-Sullivan teaches all of the limitations of claims 8-9 except a blowing fan and a blowing hole of the rechargeable motor fan unit and the rechargeable motor fan unit are connected in series to a ventilation tube connection unit and a ventilation tube, wherein the scrotum pocket includes a ventilation tube cover.
Clemente teaches an air distribution system having a blowing tan and a blowing hole of the rechargeable motor fan unit and the rechargeable motor fan unit are connected in series to a ventilation tube connection unit and a ventilation tube, wherein the scrotum pocket includes a ventilation tube cover (Fig 1, member 32 and 36A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the ventilation tube of Clemente into the fan system of Rayne with a cover, in order to keep the fan out side of the scrotum pocket, therefore provide more comfort to a user.
Regarding claim 10, the combine garment Rayne-Sullivan teaches all of the limitations of claim 10 except a ventilation tube having a ventilation hole is detachably provided to a blowing hole of the rechargeable motor fan unit or the motor fan unit.
Clemente teaches an air distribution system having a ventilation tube having a ventilation hole is detachably provided to a blowing hole of the rechargeable motor fan unit or the motor fan unit (Fig 4, member 33).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add a ventilation tube having a ventilation hole is detachably provided to a blowing hole of the rechargeable motor fan unit or the motor fan unit, as taught by Clemente, in order to keep the fan out side of the scrotum pocket, therefore provide more comfort to a user.
Regarding claim 14, the combine garment Rayne-Sullivan teaches all of the limitations of claim 14 except the rechargeable motor fan unit or the motor fan unit is attached to one side of a trousers belt.
Clemente teaches an air distribution system having the rechargeable motor fan unit or the motor fan unit is attached to one side of a trousers belt (Fig 4, member 35).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to set the rechargeable motor fan unit or the motor fan unit is attached to one side of a trousers belt, as taught by Clemente, in order to keep the fan out side of the scrotum pocket, therefore provide more comfort to a user.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. F. Rayne (1,477,187) and Sullivan (2012/0031582) as applied to claims 1 and 4 above, and further in view of Luckemeyer et al. (20150216315).
Regarding claims 16-17, the combine garment Rayne-Sullivan teaches all of the limitations of claims 16-17 except the rechargeable motor fan unit, a voltage is DC 3 to 12 V, a rated speed is 2, 000 to 12, 000 rpm, an air flow is 1.5 to 4.0 CFM, and a noise level is 15 to 35 dBA.
Luckemeyer teaches the rechargeable motor fan unit, a voltage Is DC 3 to 12 V, a rated speed is 2, 000 to 12, 000 rpm, an air flow is 1.5 to 4.0 CFM, and a noise level is 15 to 35 dBA (Fig 4, para 0034).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the fan of Luckemeyer in the combine garment Rayne-Sullivan, as they already available in the market and proven to be effective of cooling human body.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. F. Rayne (1,477,187) and Sullivan (2012/0031582) as applied to claim 1 above, and further in view of Grey (2008/0289081).
Regarding claim 19, the combine garment Rayne-Sullivan teaches all of the limitations of claim 19 except the penis support covers are formed of a stretchable, spandex fabric.
Grey teaches a garment having cover (i.e. band) is formed of a stretchable, spandex fabric (Figs 3-4, member 28, para 0015).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the cover (i.e. band) of Rayne by using the spandex fabric, as taught by Grey, in order to not apply high localized pressure on the user body and spandex is not rough or abrasive when stretched (Grey, abstract).
 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. F. Rayne (1,477,187) and Sullivan (2012/0031582) as applied to claim 1 above, and further in view of P. Mann (3,459,181).
Regarding claim 21, the combine garment Rayne-Sullivan teaches all of the limitations of claim 21 and Rayne further teaches the scrotum pocket is formed with fabric having a high air permeability (i.e. knit fabric, col. 1, lines 109-110).
Mann teaches an underwear having and edge portions comprising a binding tape of a soft material (Figs 7-11, member 57, col 5, lines 62-64).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add Mann soft material binding tape onto Rayne scrotum pocket (i.e. suspensory) in order to add more comfortable and is able to work and move about freely without experiencing any discomfort and/or irritation (Mann, co. 1, lines 67-69).
Response to Arguments
Applicant’s arguments, dated 04-30-2021, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 04-30-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive because applicant argues that the prior art does not teach the amended limitations of claims 1-6 and 8-21. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been address as analyzed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732